This is a complaint in bastardy. When all the proper preliminary steps were complied with, necessary to the presentation of thé ease to the jury, the only defense was the admitted fact that within a few days after the alleged and admitted intercourse with the respondent the complainant had intercourse with another party.
The statute requires as a condition precedent to the maintenance of the complaint that the complainant, in travail, shall accuse the defendant of being the father of her child, and that she has been constant in such accusation.
These' things the complainant did, and upon this evidence and the admitted action on the part of the respondent the jury found a verdict in her favor, and the court cannot say that it is clearly wrong. Motion overruled.